DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was filed on 09/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2 and 6-7 are objected to because of the following informalities:  
“each rotor of the rotors” in Claim 1, Line 9 should read “each rotor of the plurality of rotors”.
“each arm of the arms” in Claim 1, Line 14 should read “each arm of the plurality of arms”.
“each motor of the motors” in Claim 1, Lines 17-18 should read “each motor of the plurality of motors”.
“the each rotor” in Claims 1, 2, and 7 should read “each rotor of the plurality of rotors”.
“the each arm” in Claims 1, 2, and 7 should read “each arm of the plurality of arms”.
“the each motor” in Claim 2 should read “each motor of the plurality of motors”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 discloses the limitation “the drive shaft”.  However, Claim 2 discloses that a drive shaft passes through each arm of the plurality of arms.  Therefore, multiple drive shafts are disclosed, and it is unclear to which drive shaft “the drive shaft” refers.
Claim 5 discloses the limitation “the motor” in the second-to-last line.  However, Claim 5 discloses both one motor or a plurality of motors for the pitch changing mechanism and a plurality of motors that are driving sources of the respective rotors (from Claim 1, upon which Claim 5 depends).  Therefore, it is unclear to which motor “the motor” refers.
Claims 6-7 are rejected due to their dependence upon rejected Claim 5.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pitch changing mechanism” in claims 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US Publication No: 2017/0253326).
Regarding Claim 1: Mullins discloses an unmanned aerial vehicle provided with a plurality of rotors (110) and comprising: a center frame (Figure 5, No. 310) that is a central portion of an airframe of the unmanned aerial vehicle; a plurality of arms (Figures 1-2, No. 130) extending from the center frame; a plurality of motors (150) that are driving sources of the respective rotors; and a speed controller (Paragraph [0017]) configured to control a rotational speed of each rotor of the rotors, wherein the plurality of motors are provided in the center frame (Figure 5), wherein the plurality of rotors are supported by the respective arms (Figure 1), each arm of the arms has a hollow cylindrical structure (Figure 2), wherein a motive power transmission member (180) 
Regarding Claim 3: Mullins discloses the unmanned aerial vehicle according to Claim 1, further comprising a pitch changing mechanism configured to change pitch angles of the plurality of rotors, the pitch changing mechanism being configured to change the pitch angles of the rotors such that the pitch angles of the rotors are identical to each other (Paragraph [0018]).
Regarding Claim 4: Mullins discloses the unmanned aerial vehicle according to Claim 3, wherein the pitch changing mechanism is configured to change the pitch angles of the plurality of rotors simultaneously by an identical angle while keeping the pitch angles of the rotors identical to each other (Paragraph [0018]).
Allowable Subject Matter
Claims 2 and 5-7 would be allowable if rewritten to overcome both the objections to the claims and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose an unmanned aerial vehicle with a bar-shaped drive shaft passing through a hollow cylindrical arm of a plurality of arms that support a plurality of rotors or a pitch changing mechanism comprising at least one motor, wherein said at least one motor comprising fewer motors than the number of rotors in the plurality of rotors.  Mullins fails to disclose a bar-shaped drive shaft passing through a cylindrical arm of the plurality of arms, 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hutson (US Publication No: 2017/0183074) and Foster (US Publication No: 2016/0325834) both disclose unmanned aerial vehicles comprising pluralities of arms, rotors, and motors, wherein the plurality of arms support the plurality of rotors, and the plurality of motors control the rotation speed of the plurality of rotors (Hutson: Figures 1-2; Foster: Figures 1-3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745